DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
An amendment was received from the applicant on February 18, 2021.
Claims 1-13 have been cancelled.
Claims 21-25 have been added.
Claims 14-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The method for autonomous ocean data collection with an unmanned autonomous vessel as claimed is not shown or suggested in the prior art because of the use of a method that includes the steps of receiving a plurality of transmissions that are generated by an unmanned autonomous vessel comprising data that is generated based on a sensor, and processing the data that is received in said transmissions.
The prior art as disclosed by Dane et al. (US 7,789,723) shows the use of a system and method for autonomous ocean data collection with an unmanned ocean vehicle having at least one sensor, a transmission device, and a computing device.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685.  The examiner can normally be reached on Monday to Friday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


March 1, 2021




/LARS A OLSON/Primary Examiner, Art Unit 3617